Citation Nr: 0838302	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder.

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 2008, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans' Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
file.  

In the February 2005 rating decision on appeal, the RO denied 
the claim for service connection for bipolar disorder, 
finding that no new and material evidence had been received.  
Regardless of the RO's decision, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The reopened issue of service connection for a psychiatric 
disability to include bipolar disorder and the issue of 
service connection for a back disability being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A May 2002 RO decision denied service connection for 
bipolar disorder, finding that no new and material evidence 
had been received, as there was no evidence of a current 
diagnosis of bipolar disorder.

2.  The evidence added to the record since the May 2002 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied service connection 
for bipolar disorder was final when issued.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for bipolar disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received, and reopening, 
service connection for bipolar disorder, no further 
discussion of VCAA compliance is needed at this time.  The 
Board acknowledges that the December 2004 letter to the 
veteran concerning the VCAA did inform him of the information 
necessary to substantiate a claim based on the need for the 
submission of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Analysis

A May 2002 RO decision denied service connection for a 
psychiatric disability, to include bipolar disorder, finding 
that there was no evidence of a current diagnosis.  The 
veteran did not appeal and the May 2002 RO decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the May 2002 RO 
decision included service treatment records, VA outpatient 
treatment reports, a VA examination, lay statements from the 
veteran's brothers, and a magazine article about bipolar 
disorder.  Service treatment reports reflect no findings of 
bipolar disorder.  Upon separation from service however, the 
veteran reported having depression since coming aboard the 
ship.  VA outpatient treatment reports from April 2001 to May 
2001, reflect the veteran received mental health treatment, 
although bipolar disorder was never treated or diagnosed.  A 
November 2001 VA examination reflects that the veteran was 
diagnosed with post-traumatic stress disorder (PTSD), cocaine 
dependence, alcohol dependence and a personality disorder.  
Lay statements from the veteran's brothers in June 2001 
report that the veteran's behavior had changed upon his 
return from service in Vietnam, thereby negatively affecting 
the veteran's life and the lives of his close family and 
friends.  A July 2001 magazine article explained the effects 
of bipolar disorder.  

The new evidence of record considered at the time of the 
February 2005 RO decision includes VA outpatient treatment 
reports and the veteran's testimony in a hearing before the 
Board.  VA outpatient treatment reports from December 2003 to 
December 2004 include a November 2004 outpatient treatment 
record that noted that veteran's bipolar disorder was 
followed up by the mental health clinic.  In a July 2008 
hearing before the Board, the veteran testified that he was 
treated in a VA hospital in the early 1990's at which time a 
nurse had told him he was bipolar, and he subsequently took 
medication for such.  While he reported that he did not have 
a current diagnosis of bipolar disorder, he indicated that he 
had only stopped taking medication for bipolar disorder in 
the last few months.  The veteran, through his 
representative, testified that he had no psychiatric problems 
prior to entering the military and asserted that he has 
bipolar disorder related to his military service..  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's bipolar disorder, and relates to unestablished fact 
of a current diagnosis that is necessary to substantiate the 
veteran's claim for service connection for bipolar disorder.  
The evidence is not considered cumulative or redundant of the 
evidence of record at the time of the final May 2002 RO 
decision, and furnishes a reasonable possibility of 
substantiating the appellant's claim for service connection 
for bipolar disorder.  Therefore, the veteran's claim for 
service connection for bipolar disorder, is reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for bipolar disorder, is reopened, and is granted 
to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claims of service connection for bipolar disorder and 
a back disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).


1.  Bipolar Disorder

As noted above, the veteran testified that he was treated in 
a VA hospital in the early 1990's, at which time he was told 
by a nurse that he had bipolar disorder.  He subsequently 
took medication, namely Olanzapine up to a few month prior to 
the hearing.  

While the service treatment records reflect no findings of 
treatment for bipolar disorder, in the report of medical 
history upon separation from service, the veteran reported 
having depression since coming aboard the ship.  

VA outpatient treatment reports from April 2001 to December 
2004 reflect the veteran's bipolar disorder was followed up 
with at the mental health clinic at the VA.  

It is clear from the evidence of record that the veteran 
should be scheduled for a new VA psychiatric examination to 
address any current bipolar disorder symptoms as the record 
reflects the veteran was treated at the VA mental health 
clinic for bipolar disorder as recently as December 2004.  As 
the record shows evidence of reported depression at 
separation from service, lay statements of a continuity of 
symptomatology following service and evidence post service 
treatment for bipolar disorder, which could be associated 
with service, a VA examination is necessary to obtain an 
opinion as to whether the veteran's current psychiatric 
disability, to include bipolar disorder, is related to or 
aggravated by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

2.  Back Disability

The RO has denied service connection for a back injury with 
pain on the basis that service medical records did not show a 
diagnosis or treatment during service, nor was there any 
evidence showing the condition manifested to a compensable 
degree within one year following service.  In a July 2008 
hearing before the Board, the veteran testified that he was 
subjected to heavy lifting in service from which he sustained 
an injury to the back, which has continued since service.  He 
reported initially being treated following service in 1986 
for back problems and later began to receive continual 
treatment for his back in 1993 or 1994.  

Service treatment records reflect that the veteran was 
treated in service for back problems on two occasions.  In 
January 1973, the veteran complained of back pain in the 
lower thoracic and upper lumbar areas and the treatment 
provider noted the veteran had a history of heavy lifting.  
In August 1973, the veteran was again treated for complaints 
of back pain and prescribed medication for such.  No back 
problems were reported upon separation from service.

VA outpatient treatment reports from April 2001 to December 
2004 reflect that the veteran was variously treated for low 
back problems including low back pain, chronic and severe, 
degenerative joint disease, lumbar pain and backache.  An 
April 2001 x-ray reflects that the veteran's lumbar spine was 
consistent with degenerative joint disease.  

In a November 2001 VA general medical examination, the 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine with functional deficit secondary to pain and 
decreased range of motion.

In this case, in contrast with the RO's findings, the service 
treatment records do reflect treatment in service for low 
back and back problems, with one occasion noting heavy 
lifting.  In considering these findings, as the record shows 
evidence of treatment for back pain in service, lay 
statements of a continuity of symptomatology following 
service and evidence of a current disability which could be 
associated with service, a VA examination is necessary to 
obtain an opinion as to whether the veteran's current 
disability is related to or aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for bipolar disorder and a back 
disability since the date of his claim in 
November 2004.  After securing any 
necessary release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which 
are not duplicates should then be 
associated with the claims file.

2.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and 
etiology of any current bipolar disorder.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current psychiatric 
disorder(s), to include bipolar disorder, 
found.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the veteran's current bipolar 
disorder, is related to his active 
military service.  A complete rationale 
for any opinions should be provided.

3. The RO/AMC should schedule the veteran 
for an appropriate VA examination to 
determine the current nature and etiology 
of the claimed back disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any back conditions found.  
The examiner should express an opinion as 
to whether it is more likely, less 
likely, or at least as likely as not that 
the veteran's current back condition is 
related to his active military service.  
A complete rationale for any opinions 
should be provided.

4. After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claim for service 
connection for bipolar disorder should be 
adjudicated on a de novo basis.  If the 
benefits sought on appeal remain denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


